Citation Nr: 0830013	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  02-00 887A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for a back disorder.

2. Entitlement to service connection for impairment of right 
lower extremity.

3. Entitlement to service connection for impairment of left 
lower extremity.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran had active service from September 1972 to 
November 1973.

The case comes before the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which, inter alia, reopened and denied the veteran's 
previously denied claim for entitlement to service connection 
for a back disorder and denied entitlement to impairment of 
the right and left lower extremities. 

It is noted that the appellant appeared at a hearing on 
appeal before the undersigned Veterans Law Judge on October 
27, 2003, at which time he testified with respect to the 
claims now at issue before the Board.  A transcript of that 
hearing has been associated with the record on appeal.

In April 2004, the Board reopened the veteran's claim for 
entitlement to service connection for a back condition and 
remanded the issues of entitlement to a back condition and 
impairment of the right and left lower extremities, for 
additional development.  These issues are again before the 
Board for further appellate review.


FINDINGS OF FACT

1.  There is no competent medical evidence showing the 
veteran has a back disorder that is related to service.

2.  There is no competent medical evidence showing the 
veteran has an impairment of right lower extremity that is 
related to service.

3.  There is no competent medical evidence showing the 
veteran has an impairment of left lower extremity that is 
related to service.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in, or aggravated by, 
active military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2007).    

2.  An impairment of the right lower extremity was not 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2007).    

3.  An impairment of left lower extremity was not incurred 
in, or aggravated by, active military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2007).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the duty to notify was satisfied subsequent to 
the initial AOJ decision by way of a letters sent to the 
appellant in May and October 2004, June 2005 and March 2007 
that fully addressed all four notice elements.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim(s) and of the appellant's and VA's 
respective duties for obtaining evidence.  Although the 
notice letters were not sent before the initial AOJ decision 
in this matter, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
July 2007 supplemental statement of the case issued after the 
notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although this notice 
was not provided until March 2007, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA treatment records and 
lay statements have been associated with the record.  The 
veteran was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge.  

In April 2004, the Board remanded this case, in part, to 
provide the veteran with a VA medical examination.  The AOJ 
scheduled an examination in March 2007, and when the veteran 
failed to report, the AOJ rescheduled the veteran for another 
examination in April 2007.  The veteran failed to report to 
this examination, as well.  The Board notes that the AOJ sent 
notification to the veteran's address of record.  It appears 
that the veteran was homeless and was receiving mail at this 
brother's residence.  The Court has stated that "[i]n the 
normal course of events, it is the burden of the veteran to 
keep the VA apprised of his whereabouts.  If he does not do 
so, there is no burden on the part of the VA to turn up 
heaven and earth to find him."  Hyson v. Brown, 5 Vet. App. 
262, 265 (1993).  The duty to assist is not a one-way street.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Board finds 
that the AOJ has complied with the directives of the April 
2004 remand to the extent possible.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) (where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance).

In September 2007, the veteran submitted a private medical 
record which appears to reflect that the veteran received 
further treatment for back pain.  The veteran did not waive 
initial consideration of this evidence by the AOJ.  However, 
as this evidence merely shows that the veteran has a current 
back condition, and does not provide any evidence of 
chronicity or a link between his current back condition and 
service, is not pertinent to the veteran's claims which are 
adjudicated in this decision. Therefore, the Board will 
proceed without need to remand this case to the RO for a 
supplemental statement of the case on that basis. See 38 
C.F.R. § 20.1304(c) (2007). 

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained or been 
found to be unavailable.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service Connection

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303.  In order to prevail in a claim for 
service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110 
(West 2002); 
38 C.F.R. § 3.303.  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

The veteran contends that he hurt his back in service when 
lifting heavy equipment and that he has resulting back and 
lower extremity disorders which should be service-connected.  

Service treatment records do not reflect any treatment for or 
diagnosis of a back condition or disorders of the veteran's 
lower extremities.  

VA medical records from November and December 1973, 
immediately after the veteran left service, show complaints 
of back pain.  The veteran reported hurting his back when 
lifting heavy machinery while on active duty.  A November 
1973 x-ray of his lumbosacral spine revealed curvature of the 
spine and interspacing of the vertebra to be within normal 
limits.  There was minimal reverse spondylolisthesis 
suggested at the L5-S1 level, however the oblique views 
showed no evidence of spondylolysis.  The sacroiliac joints 
were well outlined.  The examiner diagnosed early 
spondylolisthesis and an unstable bony back.  The veteran 
refused a back brace. An undated VA medical record shows that 
the veteran reported he had been told he had an unstable 
back.  The veteran was in no acute pain and indicated that he 
only had pain when he bent down.

An April 1974 VA medical examination report shows that the 
veteran gave a history of injuring his back in service when 
he lifted heavy generators.  Examination of the back showed 
normal alignment and curvature of the spine with no muscular 
spasms, atrophy or weakness in the paravertebral muscles.  
The veteran had full range of motion of his spine.  X-rays 
were normal.  The examiner noted that there were no residuals 
of disease or injury of the lumbosacral spine.  

A September 1995 medical record from the Texas Department of 
Criminal Justice shows that the veteran reported that his 
back was previously injured due to a stab wound.  Medical 
records show ongoing treatment for the veteran's low back 
pain which radiated into his hips and legs.  In June 2000, 
the veteran reported low back pain which began in service due 
to lifting.  A September 2001 medical record reflects that 
the veteran had a normal neurological examination and normal 
x-rays.  

A January 2007 private medical record shows that the veteran 
was seen for lower back pain which was a result of heavy 
lifting.  He was diagnosed with low back stain.  A September 
2007 private medical record shows that the veteran could not 
perform manual labor that involved lifting, pushing or 
pulling weight greater than ten pounds and that he was unable 
to perform any bending or twisting movements or stand or sit 
for more than 20 minutes.  

Based on the above, there is no competent medical evidence 
that supports the appellant's contention of an etiological 
relationship between his current back and leg disorders and 
active service.  The Board acknowledges the veteran has 
stated that he hurt his back while lifting heavy equipment in 
service, which is not reflected in his service treatment 
records.  This statement is considered lay evidence, which is 
defined as any evidence not requiring that the proponent have 
specialized education, training or experience, but is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  The 
veteran is not offering this statement in order to make a 
medical diagnosis, but instead for the purpose of 
establishing the in-service incident and the residuals.  He 
is competent to do so.  Washington v. Nicholson, 19 Vet. App. 
362 (2005).  

In terms of credibility, in Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006), the Federal Circuit determined that 
the Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Immediately following 
service, the veteran reported that he had injured his back on 
active duty while lifting heavy equipment.  He was seen for 
back pain within the first month after leaving service, and 
has reiterated his contention that he hurt his back lifting 
heavy equipment while in service several times throughout the 
appeals period.  However, while the Board finds that the 
veteran's claim is credible, there is no evidence that the 
veteran's current back or lower extremity pain is due to an 
in-service injury.  In addition, it is unclear whether the 
veteran has a currently diagnosed disability of his back or 
his right and left lower extremities.  

The April 1974 VA medical examination report shows that the 
veteran had no residuals of disease or injury of the 
lumbosacral spine.  While the records from the Texas 
Department of Criminal Justice show that the veteran was 
treated for back pain beginning in 1995, none of these 
examiners linked his pain to his time on active duty.  
Similarly, the January 2007 and September 2007 private 
medical examiners did not link the veteran's back and leg 
problems to any incident in service.  

In addition, evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  While 
the veteran was seen immediately following service for back 
pain, there is no evidence in the record showing that the 
veteran was seen again for back pain for approximately 20 
years.  He did not report lower extremity pain until 1995.  
Thus, the preponderance of the medical evidence is against 
service connection for a back condition or left or right 
extremity impairment.  Accordingly, the service-connection 
claim is denied.  

The veteran has claimed that he has a back condition and left 
and right lower extremity conditions that are related to 
service.  In terms of the veteran's own statements, he, as a 
layperson, with no apparent medical expertise or training, is 
not competent to comment on the presence or etiology of a 
medical disorder.  Rather, medical evidence is needed to that 
effect.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Since the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a back disorder is denied.

Service connection for impairment of right lower extremity is 
denied.

Service connection for impairment of left lower extremity is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


